            Case: 2:19-cv-01268-KAJ Doc #: 30-1 Filed: 11/20/19 Page: 1 of 1 PAGEID #:
                                                                                    U.S.388
                                                                                         POSTAGE»RTNEYBOWES
              NATALIE FRAVEL
           Delaware County Clerk of Courts
     )oI            Legal Division
|r           117 N. Union St., Level 300                                                       $000.45''
                   P.O. Box 8006                                                      0000352835NOV   15 2019
            Delaware, Ohio 43015-8006




                                      US DISTRICT COURT
                                      eastern division
                                      85 MARCONI BLVD
                                      COLUMBUS OH 43215



                                             •JT Q- SHP   432 i 5
